[Cite as In re Application of Ferguson, 128 Ohio St. 3d 382, 2011-Ohio-552.]




                          IN RE APPLICATION OF FERGUSON.
 [Cite as In re Application of Ferguson, 128 Ohio St. 3d 382, 2011-Ohio-552.]
Applicant failed to prove he possesses the required character, fitness, and moral
        qualifications for admission to the practice of law — Applicant may apply
        to take the July 2012 bar examination.
  (No. 2010-1702 — Submitted January 4, 2011 — Decided February 15, 2011.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 432.
                                 __________________
        Per Curiam.
        {¶ 1} James William Ferguson II of Reynoldsburg, Ohio, graduated from
Capital University Law School in May 2009. He has applied to register as a
candidate for admission to the Ohio bar and had filed an application to take the
Ohio bar examination administered in July 2009. Based upon the applicant’s
conduct during an incident with police and his subsequent lack of candor with the
admissions committee of the Fairfield County Bar Association, a panel of the
Board of Commissioners on Character and Fitness, and the Ohio Attorney
General’s Office, the board recommends that we disapprove his character, fitness,
and moral qualifications at present and that we permit the applicant to apply to
take the July 2012 bar exam.            We accept the board’s recommendation to
disapprove the pending application and will allow the applicant to apply to take
the July 2012 bar exam.
                               Summary of Proceedings
        {¶ 2} By the summer of 2008, the admissions committee of the Fairfield
County Bar Association had given its provisional recommendation that the
applicant be permitted to sit for the July 2009 bar examination. But following the
                             SUPREME COURT OF OHIO




applicant’s submission of a supplemental character questionnaire revealing an
October 2008 incident with the Columbus Police Department, the committee
conducted a third character and fitness interview with the applicant. Citing the
applicant’s belligerent and disrespectful conduct while Columbus police officers
arrested his friend, as well as his false representations that he was a lawyer or an
Assistant Attorney General and his lack of candor about those events during his
character and fitness interview, the committee recommended that the applicant’s
character, fitness, and moral qualifications be disapproved.
       {¶ 3} The applicant appealed the committee recommendation to the
Board of Commissioners on Character and Fitness. See Gov.Bar R. I(12). The
board appointed a panel to review the applicant’s character, fitness, and moral
qualification. The panel conducted a hearing on January 12, April 23, and May
21, 2010.
       {¶ 4} In addition to the concerns expressed by the admissions committee,
the panel noted that although the applicant had been offered a job as an Assistant
Attorney General conditioned upon passage of the bar examination, when he
received notice that he would not be permitted to sit for the July 2009 bar
examination, he did not disclose that fact to the Attorney General’s Office.
Although the applicant claimed to have notified the Solicitor General, the
Solicitor General testified that the applicant was a friend and had made the
disclosure while they played tennis. He stated that he was neither the applicant’s
supervisor nor a person who would handle this type of issue and that he had
instructed the applicant to immediately report the matter to a specific individual in
the human-resources department.         The applicant testified that after that
conversation, he notified a different person in the human-resources department.
That person, however, later testified and adamantly denied that such a discussion
ever took place.




                                         2
                                January Term, 2011




       {¶ 5} In light of these findings, the panel unanimously recommended
that the applicant not be approved to take the July 2009 bar examination, but that
he be permitted to apply to take the July 2011 bar examination.
       {¶ 6} The      board    adopted    the   panel’s   finding    of   facts   and
recommendation that the applicant be disapproved, but it recommends that he be
permitted to reapply to take a later bar examination, the July 2012 bar
examination, and that upon his reapplication, the appropriate local bar association
admissions committee review his application and personally interview him.
                                    Disposition
       {¶ 7} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
       {¶ 8} In determining that the applicant has not proved that he possesses
the requisite character, fitness, and moral qualifications, the board considered the
factors set forth in Gov.Bar R. I(11)(D)(3) and (4). The board has expressed
concern regarding the applicant’s lack of honesty and candor in explaining his
conduct during the police encounter and in failing to report the resulting character
and fitness disapproval to his future employer. See Gov.Bar R. I(11)(D)(3)(g),
(h), and (i).   The applicant does not challenge the board’s findings or its
recommendation.
       {¶ 9} Based upon the foregoing, we agree that the applicant has failed to
prove that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law. Therefore, we disapprove his



                                          3
                            SUPREME COURT OF OHIO




application to take the bar exam at this time. The applicant may apply to take the
July 2012 bar examination and must submit to a full character and fitness
investigation by the appropriate bar association admissions committee.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       James William Ferguson II, pro se.
       Dagger, Johnston, Miller, Ogilvie & Hampson, L.L.P., and Jeff J.
Spangler, for the Fairfield County Bar Association.
                           ______________________




                                        4